Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00906-CR

                                       Luis FRANCO,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CR-3379
                           Honorable Dick Alcala, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the judgment and bill of costs are
REFORMED to delete Appellant Luis Franco’s requirement to pay attorney’s fees, and the trial
court’s judgment is AFFIRMED AS REFORMED.

       SIGNED June 10, 2015.


                                                _____________________________
                                                Patricia O. Alvarez, Justice